Exhibit 10.II.H

SCHEDULE OF SERVICES

Brazil

Date: September 12, 2007

This Schedule of Services is issued pursuant to the Master Services Agreement
dated December 29, 2006 (the “Agreement”), between The Mosaic Company, a
Delaware corporation, and Cargill, Incorporated, a Delaware corporation, which
Agreement is hereby incorporated into this Schedule of Services by reference.

 

1. Description of Services. Service Provider, Cargill Agricola S.A. will perform
the following services for Mosaic Fertilizantes do Brasil S.A., Mosaic
Fertilizantes Ltda., and Fospar S.A.:

 

Information Technology

   Attachment 1    $ 896.901

Human Resources

   Attachment 2    $ 871.428

Procurement

   Attachment 3    $ 51.000

Corporate Affairs

   Attachment 4    $ 95.000

Office Services

   Attachment 5    $ 213.979

Office Building (Condominium)

   Attachment 6    $ 381.897

SSC (Shared Service Center)

   Attachment 7    $ 135.558

Travel/Purchases

   Attachment 8    $ 25.936

Law Department

   Attachment 9    $ 0

Employees Association

   Attachment 10    $ 43.193

Treasury

   Attachment 11    $ 1.000

GOSC (Comm.Agreement)

   Attachment 12    $ 525.235

TOTAL SERVICES:

      $ 3.241.127

14.25% Service Tax

      $ 538.613

TOTAL COST (after tax)

      $ 3.779.740          



--------------------------------------------------------------------------------

2. Term.

Service Provider will provide these services to Mosaic for a period of 12 months
commencing June 1, 2007 and expiring May 31, 2008.

 

3. Compensation.

Service Provider will invoice these services on a monthly basis.

 

4. Special Provisions: None.

 

CARGILL AGRICOLA S.A. By:  

 

Name:  

 

Its:  

 

MOSAIC FERTILIZANTES DO BRASIL S.A. By:  

 

Name:  

 

Its:  

 

MOSAIC FERTILIZANTES LTDA. By:  

 

Name:  

 

Its:  

 

FOSPAR S.A. By:  

 

Name:  

 

Its:  

 